DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 have been cancelled and Claims 31-42 have been added; therefore, Claims 31-42 are currently pending in application 16/861,850.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered (new) claims 1-12 have been renumbered 31-42.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 31-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,021,537; over claims 1-6 of U.S. Patent No. 8,145,576; over claims 1-14 of U.S. Patent No. 9,879,447; over claims 1-15 of U.S. Patent No. 10,597,905; and over claims 1-31 of U.S. Patent No. 10,641,012. Although the claims at issue are not identical, they are not patentably distinct from each other because all inventions disclose equivalent elements for the facilitation of airport inspection luggage locks.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 31 recites differentiating said special lock from other locks at the screening entity based on “the same prominent indicia” integral with each of said special locks and different from a manufacturer's name or model designation, which contains insufficient antecedent basis.  Correction is required.
Claims 32-35 are also rejected as being dependent from claim 31, under the same rationale and reasoning as identified above.









Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-35 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 31-35 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 31-35 are directed toward a process (method). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 31-35 are directed toward the judicial exception of an abstract idea.  Independent claim 31 is directed specifically to the abstract idea of screening airline travelers' luggage.  
Regarding independent claim 31, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method of screening airline travelers' checked luggage comprising: 
making a master key or tool available to luggage screening entities; 
making available to travelers special locks each comprising both a master key operated lock mechanism and a traveler operated lock mechanism, where each of the two lock mechanisms of each of the special locks opens and re-locks the special lock and each traveler operated lock mechanism comprises at least one of a multi-dial combination lock and a lock other that a combination lock; 
differentiating said special lock from other locks at the screening entity based on the same prominent indicia integral with each of said special locks and different from a manufacturer's name or model designation; and 
opening at least selected ones of said special locks at the screening entities with said master key or tool to screen contents of luggage secured therewith.

As the underlined claim limitations above demonstrate, independent claim 31 is directed to the abstract idea of Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 32-35 provide further details to the abstract idea of claim 31 regarding the received data, therefore, these claims include certain methods of organizing human activities for similar reasons provided above for claim 31. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 31-35 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations such as a “master key or tool”, and/or a “special lock”; however, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular environment and/or are generally linking the use of the abstract idea to a field of use, and merely applying and abstract idea in a particular environment and merely limiting use of an abstract idea to a particular field or a do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Regarding Step 2B, 
Claims 31-35 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “master key or tool”, and/or a “special lock”; however, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 32-35 merely recite further additional embellishments of the abstract idea of independent claim 31, but these features only serve to further limit the abstract idea of independent claim 31, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 31-35 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 31-35 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travel Sentry (“Travel Sentry Combined”, Examiners note: Examiner has combined several NPL documents retrieved from Travelsentry.com as of July/Aug 2003 for the sake of clarification of the record when making the rejection as all are directed to the same embodiment of the Travel Sentry TSA security lock features).
As per independent Claim 31, Travel Sentry discloses a method of screening airline travelers' checked luggage comprising: 
making a master key or tool available to luggage screening entities (See at least Pg. 4 Travel sentry locks are all unlockable by passkeys supplied to TSA; Pg. 5 ¶ 6,  All locks will be various manufactures designs all geared toward uniform technology allowing to be opened by TSA.); 
making available to travelers special locks each comprising both a master key operated lock mechanism and a traveler operated lock mechanism, where each of the two lock mechanisms of each of the special locks opens and re-locks the special lock and each traveler operated lock mechanism comprises at least one of a multi-dial combination lock and a lock other that a combination lock (See at least Pg. 1 and 2 for pictures of 3 different types of lock designs); 
differentiating said special lock from other locks at the screening entity based on a prominent indicia integral with each of said special locks and different from a manufacturer's name or model designation (See at least Pg. 4 ¶ 2 the system relies on a standard indication mark and codes that the security agency recognizes and can open; Pg. 5 ¶ 6 all locks carry the red diamond shaped logo to certify to screeners that they meet the travel sentry standards); and 
opening at least selected ones of said special locks at the screening entities with said master key or tool to screen contents of luggage secured therewith (See at least Pgs. 4-5).
As per Claim 32, Travel Sentry discloses the method of claim 31, in which the step of making special locks available to travelers comprises making available to travelers both a special lock in which the traveler operated lock mechanism is a multi-dial combination lock and a special lock in which the traveler operated lock mechanism is other than a combination lock (See at least Pgs. 1-2).
As per Claim 33, Travel Sentry discloses the method of claim 31, in which the step of making special locks available to travelers comprises making available to travelers both a special lock in which the traveler operated lock mechanism is a three-dial combination lock and a special lock in which the traveler operated lock mechanism is a four-dial combination lock (See at least Pgs. 1-2).
As per Claim 34, Travel Sentry discloses the method of claim 31, in which the step of making a master key or tool available to luggage screening entities comprises making the master key or tool available to a division of the United States Department of Homeland Security (See at least Pgs. 4-5, TSA).   
As per Claim 35, Travel Sentry discloses the method of claim 31, in which the step of making special locks available to travelers comprises making available to travelers special locks comprising a body and a shackle that is smaller in circumference than the body (See at least Pgs.1-2).  
As per independent Claim 36, Travel Sentry discloses special locks each comprising: 
a master lock mechanism that opens the lock with a master key or tool (See at least Pg. 4 Travel sentry locks are all unlockable by passkeys supplied to TSA; Pg. 5 ¶ 6,  All locks will be various manufactures designs all geared toward uniform technology allowing to be opened by TSA.); 
a traveler operated lock mechanism that opens the lock without said master key or tool (See at least Pg. 1 and 2 for pictures of 3 different types of lock designs); and 
indicia different from a manufacturer's name or model designation, which indicia are integral with each of said special locks and differentiate the special locks from locks that are not said special locks (See at least Pg. 4 ¶ 2 the system relies on a standard indication mark and codes that the security agency recognizes and can open; Pg.5 ¶ 6 all locks carry the red diamond shaped logo to certify to screeners that they meet the travel sentry standards).  
As per Claim 37, Travel Sentry discloses the special locks of claim 36, in which the traveler operated lock mechanism in one of the special locks is a multi-dial combination lock and the traveler operated lock mechanism in another of the special locks is a lock mechanism other than a combination lock (See at least Pgs.1 and 2, TravelSentry combined pics showing three different types (embodiments) of a specialty lock with a second locking portion; Pg. 2, Lock manufactures use Travel sentry Features to be unlocked by TSA Getting Started).  
As per Claim 38, Travel Sentry discloses the special locks of claim 36, in which the traveler operated lock mechanism in one of the special locks is a three-dial combination lock and the traveler operated lock mechanism in another of the special locks is a four-dial combination lock (See at least Pgs.1 and 2).  
As per Claim 39, Travel Sentry discloses the special locks of claim 36, in which said indicia comprise indicia recognized by a division of the United States Department of Homeland Security as identifying said special locks for Government-authorized luggage screening using said master key or tool (See at least Pg. 4 ¶ 2 the system relies on a standard indication mark and codes that the security agency recognizes and can open; Pg. 5 ¶ 6 all locks carry the red diamond shaped logo to certify to screeners that they meet the travel sentry standards).  
As per Claim 40, Travel Sentry discloses the special locks of claim 36, in which each of said special locks is configured to remain locked but openable with said traveler operated lock mechanism following opening and re-locking the lock with said master key or tool (See at least Pgs.1-5).
As per Claim 41, Travel Sentry discloses he special locks of claim 36, in which each of the locks comprises a body and a shackle that is smaller in circumference than the body (See at least Pgs.1 and 2).  
As per independent Claim 42, Travel Sentry discloses special locks each comprising: 
prominent indicia integral with each of the special locks that are different from a manufacturer's name or model designation and differentiate the special lock from locks that are not said special locks (See at least Pgs.4-5); 
a master key lock mechanism that opens the lock with a master key or tool provided to Government-authorized luggage screening entities (See at least Pgs.4-5); and 
a traveler-operated lock mechanism that opens the lock (See at least Pgs.1-3); 
wherein the lock remains locked but openable with said traveler operated lock mechanism after the lock has been opened and re-locked with said master key lock mechanism (See at least Pgs.1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
A. Calegan (US 4055972) – Padlock with both combination and key security.
B. Misner et al. (US 7,007,521 B1) – Combination Padlock for luggage with master tool/key for inspection officials (See at least C2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 1, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629